UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6012


EDUARDO BENAVIDES,

                Petitioner - Appellant,

          v.

MARY MITCHELL, Warden,

                Respondent – Appellee,

          and

HARLEY LAPPIN, Director for Bureau of Prisons,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.       Joseph F. Anderson, Jr.,
District Judge. (2:09-cv-02798-JFA)


Submitted:   May 19, 2011                         Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Eduardo Benavides, Appellant Pro Se.    Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Eduardo   Benavides,   a       federal   prisoner,     appeals   the

district court’s orders denying his motions to reconsider the

court’s denial of relief on his petition filed under 28 U.S.C.

§ 2241 (West 2006 & Supp. 2010).             We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.               Benavides v. Mitchell,

No. 2:09-cv-02798-JFA (D.S.C. Aug. 25, 2010, Oct. 22, 2010).                 We

dispense   with   oral   argument     because       the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      3